Citation Nr: 1541558	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  05-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from September July 1968 to December 1968.
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In June 2011, the United States Court of Appeals for Veterans Claims (Court) issued a Joint Motion for Remand which remanded the Board's November 2010 decision only to the extent that it failed to adjudicate a claim for a total disability rating based on individual unemployability (TDIU).  The Board remanded the issue in April 2012.  In a June 2014 decision, the Board denied the claim for TDIU.  In an April 2015 Joint Motion for Remand, the Board's June 2014 decision was vacated and remanded.  The issue is now once again before the Board.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the Veteran's claim for entitlement to TDIU. 

In the June 2011 and April 2015 Joint Motions for Remand, the Court determined that the Veteran's claim for TDIU should be remanded to address three pieces of evidence that support the Veteran's contentions that he cannot work as a result of his service-connected disabilities.  Specifically, an October 2004 neurology consult noted that the Veteran retired in 1995 due to his right knee disability, a September 2006 letter from Dr. R.P.H. stated that he was unable to state whether the condition of the Veteran's knee by itself made him unemployable, but that did not minimize the Veteran's disability, and finally an August 2009 VA examination which noted that the Veteran's usual occupation was as a land surveyor assistant and that he had to retire in 1995 due to his right knee disability.    

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), then a TDIU rating may be assigned under 4.16(b).

A social and industrial survey should be provided to determine whether the Veteran is substantially gainfully employed or just marginally employable as a result of his service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a social and industrial survey to determine the effect of the severity of the Veteran's service-connected PTSD on his ability to obtain and maintain employment.

The examiner should expressly describe what types of employment activities are limited because of his service-connected disability alone. The examiner should also describe what type(s) of employment, if any, are(is) feasible given the functional impairment of the Veteran's disability. The examiner should specifically address whether the Veteran would be able to work without special accommodations, for example in an environment where there was no consideration of his need to work alone.
The examiner should render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected PTSD causes him to be unable to obtain and retain substantially gainful employment versus just marginal employment.

Complete rationale should be given for all opinions and conclusions expressed.

Please send the claims folder to the examiner for review in conjunction with the examination.

2.  The RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




